Citation Nr: 1010883	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative spondylosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2009, the Veteran testified 
before the undersigned at a Board video conference hearing.  
A transcript of that hearing has been incorporated into the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

At the Board hearing in September 2009, the Veteran 
reiterated his prior written assertions that the VA 
examination performed in June 2007 was inadequate.  More 
specifically, the Veteran questioned the accuracy of the 
range of motion findings as well as the examiner's finding 
that there was no objective evidence of pain.  While a 
determination regarding the adequacy of this examination 
report will not be made at this time, the Board finds that a 
new examination is nevertheless warranted based on the 
Veteran's assertions of worsening disability.  In this 
regard, the Veteran reported when filing his Notice of 
Disagreement in May 2008 that there had been an increase in 
pain and flare-ups with his diagnosis of low back pain, 
osteoarthritis and diffuse degenerative spondylosis.  In 
addition, the Veteran testified in September 2009 that his 
back disability was getting worse and while he was not ready 
for a wheelchair, he did have a lot of back pain.  At the 
hearing the Veteran's representative requested an updated 
examination to "more define how severe [the Veteran's] 
situation is".  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
Veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Also, there appear to be outstanding VA treatment records.  
The Veteran reported at the September 2009 Board hearing that 
he receives VA treatment for his back disability every six 
months.  He also reported that he underwent cervical x-rays 
six to eight months earlier.  The most recent VA treatment 
record on file is dated in March 2008.  Accordingly, a 
request should be made for updated VA treatment records from 
March 2008 to "present".  38 U.S.C.A. § 5103A(b).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  Copies of pertinent outstanding VA 
treatment records from covering the 
period from March 2008 to the present, 
should be obtained and associated with 
the claims folder.  If this request for 
treatment records is not successful, the 
AMC/RO should document the claims file 
and inform the appellant and his 
representative of this so that they will 
have an opportunity to obtain and submit 
the records themselves.

2.  Schedule the Veteran for a VA 
compensation examination to assess the 
current severity of his service-connected 
degenerative spondylosis.  Have the 
designated examiner review the claims 
file for the pertinent medical and other 
history, including a complete copy of 
this remand.

(a)  The examiner should express an 
opinion as to the severity of any 
orthopedic manifestations of the 
disability (including decreased 
range of motion and the presence or 
absence of muscle spasm, guarding or 
localized tenderness, and their 
effect on gait and spinal contour).  
The examiner should conduct all 
necessary diagnostic testing and 
evaluation needed to make these 
determinations, and when indicating 
range of motion should also indicate 
at what point (in degrees), if any, 
motion becomes painful.

(b)  In rendering an opinion, the 
examiner should fully describe any 
associated pain, weakened movement, 
premature or excess fatigability, 
and incoordination.  And to the 
extent possible, the examiner should 
express any resulting functional 
loss in terms of additional degrees 
of limited motion and whether there 
would be additional limits on 
functional ability on repeated or 
prolonged use or during flare-ups 
(if the Veteran describes flare-
ups).

(c)  Describe, too, any associated 
neurological impairment such as 
lumbar radiculopathy.  And if there 
have been incapacitating episodes, 
discuss the frequency and duration 
of these episodes during the past 12 
months.  An incapacitating episode 
is defined as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome (IVDS, 
i.e., disc disease) requiring bed 
rest prescribed by a physician and 
treatment by a physician.

(d)  Further with respect to any 
neurological impairment, the 
examiner should also identify all 
neurological symptoms, including 
reflex changes, characteristic pain, 
and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
degenerative spondylosis should be 
identified and described. Any 
functional impairment of the 
extremities due to the disc disease 
should be identified.  The examiner 
must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in 
a legible report.

3.  Thereafter, the Veteran's claim 
should be readjudicated based on all the 
evidence of record.  Extra-schedular 
consideration should be afforded the 
claim.  If such action does not resolve 
the claim, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

